 In the Matter of MONSANTO CHEMICAL COMPANY, EMPLOYERandGALVESTON BUILDING AND CONSTRUCTION TRADES COUNCIL ANDAFFILIATED UNIONS, PETITIONERCase No. 16-R-1840.-Decided September 04,1946Mr. H. K. Eckert,of Texas City, Tex., for the Employer.Mr. B. A. Gritta,of Galveston, Tex., for the Petitioner.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Galveston,Texas, on July 30, 1946, before Elmer T. Davis, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMonsanto Chemical Company, a Delaware corporation, is engagedin manufacturing styrene for synthetic rubber at Texas City, Texas.At the Texas City plant, the only plant involved in this proceeding,'the Employer uses three principal raw materials, benzol, propane, andaluminum chloride.During the 12-month period ending June 30,1946, the Employer purchased benzol valued at $1,125,000, of which98 percent came to the plant from points outside Texas.All propaneand aluminum chloride were purchased within the State.During thesame period the Employer purchased miscellaneous equipment andsupplies, valued at $900,000, of which 90 percent was purchased out-side Texas.During the same period the Employer manufactured atits plant styrene valued at $6,500,000, of which 85 percent was shippedto points outside Texas.i The plant is operated by the Employer for the Reconstruction Finance Corporation71 N. L. R. B., No. 4.11 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of guards at its Texas City, Texas, plant,contending (1) that guards are not employees under Section 2 (3) ofthe Act; (2) that guards were excluded from the unit found appro-priate for production and maintenance employees at the plant repre-sented by the Petitioner and its afliliates,2 and therefore may not berepresented by the Petitioner; and (3) that guards may not properlybe included in any unit appropriate for bargaining purposes or repre-sented by a labor organization for bargaining purposes.We find nomerit in these contentions, which have already been passed upon bythe Boards Once it is found that' plant guards are "employees," aconclusion with which our colleague agrees, we doubt whether thisBoard has the power to tell such employees that, under the Act aswritten, it would be proper for them to be represented by anotherlabor organization but not by the Petitioner.The Act speaks ofrepresentatives of the "employees' own choosing," not of our choosing.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find that guards 5 at the Employer's Texas City, Texas, plant,including the guard sergeants but excluding the guard captain andall other supervisory employees with authority to hire, promote, dis-2Matter of Monsanto Chemical Company,63N. L. R. B. 789.3Matter ofDravo Corporation,52 N. L. R.B. 322;Matterof E. C. Atkinsand Com-pany,56 N. L. R. B. 1056, both decided byBoard Members Reilly andHouston.On May31, 1946, the United States Circuit Court of Appeals for the Seventh Circuit (Chicago)denied the Board's petitionfor enforcementof its Orderin theAtkinscase, holding thatmilitarized plant protectionemployeeswere not "employees" within themeaning of Sec-tion 2(3) of the ActOn August20, 1946, a petition forcertiorariwas filed in the Su-preme Court of the UnitedStates, seeking review of this holding.The presentmajoritysees no occasionto departfrom Board precedents unless and until the Supreme Court hashad an opportuntyto pass on the question.4MatterofJones& LaughlinSteelCorporation,Vesta-Shannopin Coal Division,66N. L it. B. 386.5 The Employer's guards have the usual duties of plant protection employees.Theywere militarized on August 21, 1942, and demilitarized on September 20, 1945.9The parties agree, and we find, that the guard sergeant has no supervisory authoritywithin our customary definition. MONSANTO CHEMICAL COMPANY13charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriatef or the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Monsanto Chemical Company,Texas City, Texas, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in°the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Galveston Building and Construction Trades Council and AffiliatedUnions, for the purposes of collective bargaining.MR. 'TAMES J.REYNOLDS,JR.,dissenting:It is clear from the record that the duties of the employees constitut-ing the appropriate unit in this case are monitorial as well as custodialin nature. In addition to the usual function of protecting plant prop-erty, these individuals are required (1) to detect, prevent, and reportviolations of plant rules by other employees, and (2) to maintainand restore order among the employees. It is with respect to thesemonitorial duties that I am concerned.I believe it to be inconsistent with the purposes of the Act for thisBoard to take action which may result in the certification as representa-tive of employees performing monitorial duties of that union whichpresently represents the rank and file employees over whom the moni-torial function must be exercised.I hold to the conviction that in the administration of the Act, it isthe affirmative duty of this Board to avoid encouraging the creationof relationships which are inherently unsound industrial relationspractice.While I construe it to be the duty of the Board to providethe processes whereby workers may designate collective bargaining 14DECISIONS OF NATIONALLABOR RELATIONS BOARDrepresentatives of their own choosing in an atmosphere free of coer-cion and undue employer influence, I believe it to be the collateralduty of the Board, in effectuating the purposes of the Act, to considerwith great care the impact upon labor-management relations of anycollective bargaining procedure upon which we place the imprimaturof the Board. In my opinion, the certification of the Petitioner wouldresult in the establishment of an insoluble incongruity since it servesto place the monitorial employees, entrusted with the duty of reportingthe misconduct of fellow union members, in the anomalous position ofhaving to serve conflicting loyalties.Were the duties of the employeeshere involved exclusively custodial in character, I would find no objec-tion to the granting of this petition.While I agree with my colleagues that these guards are employeeswithin the meaning of the Act, and while I believe they may properlybe represented by a labor organization having neither legal nor fac-tual association with the Petitioner, I do not agree that the Boardlacks the authority to decline to use its processes where they wouldso patently effectuate results incompatible with the policies of theAct.'For the reason°stated above, I am constrained to disagree with mycolleagues in granting the petition before us.°Section 9(c) of the Act states,"whenever a question affecting commerce arises con-cerning the representation of employees,the Boardmayinvestigate such controversy andcertify to the parties,in writing,the name or names of the representatives that have beendesignated or selected" (emphasis supplied).Iconstrue the language of this Sectionof the Act to be permissive rather than mandatory,hence, the Board may utilize reason-able discretion in proceeding with an investigation in any case.InN. L.R B v. Indiana& Michigan Electric Company,at at.,318 U.S 9, the Supreme Court so interpreted Section10 of the Act,which uses the word "empowered"instead of "may,"stating "The Boardhas wide discretion in the issue of complaints...It is not required by the statuteto move on every charge;it is merely enabled to do so. It may decline to be so imposedupon or to submit its processes to abuse."